Citation Nr: 0335236	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed ulcer 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to service connection for a claimed left knee 
disorder.  

4.  Entitlement to service connection for a foot condition 
claimed as plantar warts or tinea pedis.  

5.  Entitlement to service connection for claimed bilateral 
impaired vision.  

6.  Entitlement to service connection for a psychiatric 
disorder claimed as dysthymia or depression.  

7.  Entitlement to service connection for a claimed 
unspecified psychosis.  

8.  Entitlement to service connection for claimed disability 
manifested by substance abuse.  

9.  Entitlement to service connection for a claimed cervical 
spine disorder.  

10.  Entitlement to service connection for a claimed left arm 
disorder.  

11.  Entitlement to an increased rating for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, currently evaluated as 40 percent 
disabling.  

12.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

13.  Entitlement to an increased (compensable) rating for the 
service-connected pes planus with callus formation.  

14.  Entitlement to an increased (compensable) rating for the 
service-connected pseudofolliculitis barbae.  

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to July 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO decision, which 
determined that new and material evidence had not been 
received to reopen claims of service connection for an ulcer 
disorder, right knee disorder, left knee disorder, and foot 
condition claimed as plantar warts or tinea pedis; which 
denied service connection for bilateral impaired vision, 
psychiatric disorder claimed as dysthymia or depression, 
unspecified psychosis, claimed disability manifested by 
substance abuse, cervical spine disorder, and left arm 
disorder; which denied increased ratings for the service-
connected lumbar spine disability, hemorrhoids, pes planus 
with callus formation, and pseudofolliculitis barbae; and 
which denied TDIU.  

In a January 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for an ulcer disorder, right knee 
disorder, left knee disorder, and foot condition claimed as 
plantar warts or tinea pedis.  The Board also remanded the 
reopened claims, as well as the remainder of the issues of 
service connection, increased rating, and TDIU.  

In March 2002, the veteran's case was returned to the Board 
for further appellate consideration of all the issues, and 
was subsequently developed in part by the Board (as will be 
discussed hereinbelow).  
 
In an October 2003 letter, the Board informed the veteran 
that VA had revoked the authority of his appointed 
representative, R. Edward Bates, Attorney-at-Law, to 
represent VA claimants, effective in July 2003.  As his 
representative was no longer able to represent him, the Board 
notified him of his choices of representation.  

The Board gave him 30 days in which to appoint another 
representative to assist him with his appeal, and if a 
response was not received from him then it would be assumed 
that he wanted to represent himself.  

The veteran did not respond to the October 2003 letter; thus, 
the Board proceeds to undertake review of the appeal.  



REMAND

In a November 2002 letter, the Board informed the veteran 
that it was undertaking additional development of all the 
appealed issues, rather than remanding the case to the RO.  
Such development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  In its letter, 
the Board informed the veteran that, when development was 
completed, it would notify and give him copies of the 
evidence that was obtained, as well as give him an 
opportunity to submit additional evidence or argument if he 
desired.  

In undertaking development of the case, the Board sought to 
obtain all of the veteran's medical records dated since 1982 
from the VA Medical Center (VAMC) in Durham, North Carolina.  
The Board received these records in February 2003.  

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  The intended effect of 
these provisions was to shorten the appeal processing time 
and to reduce the backlog of claims awaiting decision at the 
Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in consideration of the change in law, the RO shall 
initially consider the evidence obtained by the Board when it 
undertook additional development of the case.  Furthermore, 
the Board notes that the regulations pertaining to evaluating 
a disability manifested by intervertebral disc syndrome have 
been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293(2003)).  

This change was effected after the veteran's service-
connected lumbar spine disability was evaluated for 
compensation purposes in June 2001.  Therefore, he should be 
reexamined in light of the change in criteria.  Also, in 
readjudicating his increased rating claim, the RO should 
consider the applicability of the new criteria of Code 5293.  

It is also noteworthy that, in the June 2001 examination to 
assess the severity of the veteran's service-connected 
disabilities, the examiner noted that the veteran's lumbar 
spine disability was the most severe; however, he failed to 
furnish a clear opinion regarding the impact of the lumbar 
spine disability on the veteran's employability.  Such should 
be obtained in a reexamination of the veteran.  

Additionally, in regard to the claims of service connection 
(ulcer disorder, right knee disorder, left knee disorder, 
foot condition claimed as plantar warts or tinea pedis, 
bilateral impaired vision, psychiatric disorder claimed as 
dysthymia or depression, unspecified psychosis, claimed 
disability manifested by substance abuse, cervical spine 
disorder, and left arm disorder), the veteran has not been 
afforded an examination to evaluate the nature and likely 
etiology of the claimed disabilities.  Such should be 
accomplished on remand.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

A preliminary review of the claims file shows that, 
notwithstanding a February 2001 letter sent by the RO, the 
veteran has not been adequately apprised of the VCAA and the 
responsibilities of VA and claimant under that law.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims of service connection, increased 
rating, and TDIU.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment for the claimed 
disabilities on appeal.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records that are not 
already of record.    

3.  Thereafter, the veteran should be 
afforded a VA neurologic and orthopedic 
examination, in order to determine the 
current severity of his service-connected 
lumbar spine disability.  All necessary 
tests should be accomplished.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
comment on the number of incapacitating 
episodes (i.e., periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) during the past 12 
months.  The examiner should describe the 
chronic orthopedic and neurologic 
manifestations (i.e., signs and symptoms) 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  If intervertebral disc 
syndrome is present in more than one 
spinal segment, the examiner should 
describe the chronic orthopedic and 
neurologic manifestations in each 
segment.  The examiner should also 
furnish an opinion as to whether the 
veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected lumbar 
spine disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4.  The veteran should also be afforded 
VA examinations (gastrointestinal, 
orthopedic, dermatologic, eye, and 
psychiatric), in order to determine the 
current nature and etiology of his 
claimed ulcer disorder, right knee 
disorder, left knee disorder, foot 
condition claimed as plantar warts or 
tinea pedis, bilateral impaired vision, 
psychiatric disorder claimed as dysthymia 
or depression, unspecified psychosis, 
claimed disability manifested by 
substance abuse, cervical spine disorder, 
and left arm disorder.  All necessary 
tests should be accomplished.  The claims 
folder should be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examination 
reports should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  The examiners 
should furnish an opinion as to the 
etiology of all diagnosed disabilities.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims of service 
connection, increased rating, and TDIU.  
If the decision remains adverse to the 
veteran, the RO should provide him with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

